 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,               )   2:16-cr-00172-AC
                                             )
12                 Plaintiff,                )   ORDER TO SHOW CAUSE AND ORDER
                                             )   TO ISSUE SUMMONS RE: PROBATION
13          v.                               )   REVOCATION
                                             )
14   CLIFFORD ROSS BEATTIE,                  )
                                             )
15                 Defendant.                )
                                             )
16                                           )
                                             )
17

18                          ORDER TO SHOW CAUSE AND ISSUE SUMMONS

19          It is Hereby Ordered that the defendant shall appear on July 15,

20   2019, at 9:00 a.m. to show cause why the probation granted on June

21   26, 2017, should not be revoked for the defendant’s failure to comply

22   with his Court-ordered probation.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


     ORDER TO SHOW CAUSE                                    U.S. v. CLIFFORD ROSS BEATTIE
 1          It is further ordered that the Clerk’s office shall issue a

 2   summons directing the defendant to appear on July 15, 2019, at 9:00

 3   a.m.

 4          IT IS SO ORDERED.

 5

 6   Dated: June 11,2019

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     ORDER TO SHOW CAUSE                              U.S. v. CLIFFORD ROSS BEATTIE
